Citation Nr: 9911484	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia and 
degenerative arthritis of the right knee, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for chondromalacia and 
degenerative arthritis of the left knee, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois which continued the 30 percent ratings in effect for 
his disabilities of the right and left knees.  The veteran 
raised service connection claims in his VA Form 9 of July 
1998.  These claims have not been addressed by the RO.  
Therefore, they are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's left knee chondromalacia and degenerative 
arthritis result in pain on use and limitation of flexion of 
the left knee.

3.  The veteran's right knee chondromalacia and degenerative 
arthritis result in pain on use and limitation of flexion of 
the right knee.

4.  The veteran has slight instability of the left knee.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating for chondromalacia 
and degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5260, 
5261 (1998).

2.  The chondromalacia and degenerative arthritis of the left 
knee warrant a 30 percent rating for limitation of motion and 
a separate 10 percent rating for instability.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5261; VAOPGPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the left and right knee disabilities, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

I.  History

The service medical records reveal that the veteran 
experienced bilateral knee pain due to chondromalacia during 
service.  The November 1972 discharge examination report 
indicates that the veteran had right knee ostealgia secondary 
to old traumatic athletic injury.  The service medical 
records reveal no trauma to either knee during service.  

The veteran was granted service connection and a 10 percent 
disability evaluation for chondromalacia of the knees, 
effective from January 1973.  By decision of the Board in 
September 1992, the veteran was assigned a 10 percent 
evaluation for chondromalacia of the right knee and a 
separate 10 percent evaluation for chondromalacia of the left 
knee.  The separate ratings were made effective from January 
1991 in the rating decision implementing the Board decision.  
By rating decision of May 1993, the RO assigned a 30 percent 
rating for the veteran's right knee disability and a 30 
percent rating for the veteran's left knee disability, 
effective from April 1993. 

On VA examination in March 1973 the veteran had severe 
prepatellar crepitus and hypermobility of the knees.

The veteran was afforded a VA orthopedic examination in April 
1981.  He reported that he underwent left knee surgery at a 
private hospital in February 1974.  The veteran indicated 
that he injured his left knee when he fell down some stairs 
in 1973.  The veteran was noted to have bilateral 
chondromalacia of the patella and slight limitation of 
flexion of the left knee.

VA examination in March 1991 revealed crepitation, laxity of 
the anterior cruciate and medial collateral ligaments, and 
mild rotary instability of the left knee.  The right knee 
demonstrated normal range of motion and no instability.

On VA examination in May 1993, the veteran complained of 
bilateral knee pain.  There was mild swelling of the knees.  
There was some instability of the left knee.  The veteran had 
full extension of the knees.  Flexion of the right knee was 
to 100 degrees.  Flexion of the left knee was to 85 degrees.  
The diagnoses included very, very, severe degenerative joint 
disease of the knees, left greater than right.  The examiner 
indicated that the veteran was very disabled secondary to his 
knees and would have been a candidate for knee fusion if he 
had been older.

The veteran was afforded a VA orthopedic examination in April 
1998.  He complained of instability of the left knee and of 
bilateral knee pain, left worse than right.  The veteran 
reported that his knees prevented him from working as a 
security guard.  He stated that his knees interfered with his 
ability to walk, climb stairs and squat.  There was no edema, 
effusion, warmth, heat or guarding of the knees.  The veteran 
had an antalgic gait.  The left knee range of motion was from 
0 to 110 degrees, with pain from 90 degrees.  There was 
slight varus alignment and slight crepitation of the left 
knee.  There was pain with varus stress of the left knee.  
There was tenderness along the medial and lateral joint line 
of the left knee.  There was Grade I anterior cruciate laxity 
of the left knee.  The right knee range of motion was from 0 
to 140 degrees without pain.  There was slight crepitation of 
the right knee.  The right knee was tender along the lateral 
joint line and medial patella retinaculum.  The diagnoses 
were severe degenerative joint disease of the left knee, 
moderate degenerative joint disease of the right knee, with 
evidence of degenerative meniscal tear, and Grade I left 
anterior cruciate ligament tear.

April 1998 VA x-ray reports were submitted to the RO in July 
1998.  These records showed increased degenerative joint 
disease of the knees as compared to May 1993 x-rays. 

The veteran appeared at a hearing before the undersigned 
Member of the Board in December 1998.  The veteran testified 
that he had pain like little needles in his left knee.  He 
reported that the left knee pain became severe after 6-8 
blocks and he would have to stop and take a rest.  He 
reported similar problems with his right knee but to a lesser 
degree.  The veteran used a cane for ambulation.  He 
testified that his knees interfered with his ability to climb 
stairs and that he was unable to squat due to his knees.  
During the hearing the veteran's representative requested 
that the veteran be assigned separate ratings under the 
appropriate diagnostic codes for instability and for 
limitation of motion of the knees.

II.  Applicable Regulations

Degenerative or traumatic arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  

Ankylosis of the knee at a favorable angle in full extension 
or in slight flexion between 0 degrees and 10 degrees 
warrants a 30 percent rating, ankylosis of the knee in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent rating, ankylosis of the knee in flexion between 20 
degrees and 45 degrees warrants a 50 percent rating, and 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more warrants a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Knee impairment, including subluxation and lateral 
instability, warrants a 10 percent rating if it is slight, a 
20 percent rating if it is moderate, or a 30 percent rating 
if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of a knee 
to 10 degrees warrants a 10 percent evaluation, limitation of 
extension of a knee to 15 degrees warrants a 20 percent 
evaluation, and limitation of extension of a knee to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Limitation of flexion of a knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion of a knee to 45 degrees warrants a 10 percent 
evaluation, limitation of flexion of a knee to 30 degrees 
warrants a 20 percent evaluation, and limitation of flexion 
of a knee to 15 degrees warrants a 30 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

III.  Right Knee

The veteran currently has a 30 percent evaluation in effect 
for chondromalacia and degenerative arthritis of the right 
knee.  The Board has considered that the disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45, to include functional 
loss due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, are also 
for consideration in determining the extent of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even 
considering DeLuca, the veteran is not entitled to a higher 
rating under impairment of flexion of the right knee, 
Diagnostic Code 5260, since 30 percent is the maximum rating 
available under that diagnostic code.  Since the veteran has 
been shown to have full extension of his right knee without 
pain, he clearly does not warrant an evaluation in excess of 
30 percent based upon limitation of extension, Diagnostic 
Code 5261.  The veteran is also not entitled to a higher 
rating due to ankylosis of the left knee.  Even considering 
the functional loss due to weakness and pain as required by 
DeLuca, the Board must conclude that since the veteran has 
full extension and at least 100 degrees of painless flexion, 
the disability does not more nearly approximate ankylosis in 
flexion between 10 and 20 degrees than ankylosis at a 
favorable angle.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5256.  

In accordance with VAOPGCPREC 23-97, the Board has considered 
whether a separate rating is warranted for subluxation or 
instability.  However, since neither subluxation nor 
instability of the right knee has been found, a separate 
evaluation under Diagnostic Code 5257 is not in order.
 
IV.  Left Knee

The veteran also a rating in excess of 30 percent for his 
left knee disability.  He currently is assigned a 30 percent 
rating for chondromalacia and degenerative arthritis of the 
left knee.  The veteran is not entitled to a higher rating 
under impairment of flexion of the left knee, Diagnostic Code 
5260, as 30 percent is the maximum rating available under 
that diagnostic code.  Since the veteran has repeatedly been 
found to have full extension of his left knee without pain on 
extension, he clearly does not warrant an evaluation in 
excess of 30 percent based upon limitation of extension, even 
considering the functional loss due to weakness and pain as 
required by DeLuca.  Even considering the functional loss due 
to weakness and pain as required by DeLuca, the Board must 
conclude that since the veteran has full extension and has 
been shown to have at least 80 degrees of painless flexion, 
the disability does not more nearly approximate ankylosis in 
flexion between 10 and 20 degrees than ankylosis at a 
favorable angle.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5256.  

The evidence shows that the veteran does have instability of 
the left knee.  The instability warrants a separate 
evaluation.  VAOPGCPREC 23-97.  The medical evidence shows 
that the instability more nearly approximates slight than 
moderate.  Therefore, a separate rating of 10 percent is 
warranted under Diagnostic Code 5257. 


ORDER

Entitlement to an increased rating for chondromalacia and 
degenerative arthritis of the right knee is denied.

Separate ratings of 30 percent and 10 percent are granted for 
the components of the veteran's service-connected left knee 
disability, subject to the legal criteria governing the award 
of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

